Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant has provided amendments to claim 2, and the instant specification. Based upon these amendments the 35 USC 112(b) rejection of claim 2, and the objection to the specification have both been withdrawn.
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. Pages 7-10 provide a summation of the previous Office Action, arguments with respect to the Office Action begin on the last paragraph of page 10.
On pages 10 and 11 of the Applicant’s Arguments, the Applicant states that Bernstein disclosure of Delta1ext-IgG is inconsistent with the claimed invention because this agonist binds to both Notch1 and Notch2; the Applicant states that the prior art does not teach “[an agonist] that specifically binds to an extracellular EGF domain of Notch2 alone [emphasis added].” However, it appears that the Applicant is inserting limitations into the claim that are not present and have never been claimed. As indicated in the excerpted quote above, the Applicant suggests that the claim limitation requires that the agonist bind to an extracellular EGF domain of only Notch2, but the claim language does not appear to provide for this degree of specificity, as the word “alone” is never claimed. Furthermore, when considering the disclosure of the instant specification, there is no reason to assume that the limitation implied in the arguments is the limitation that should be interpreted from the claims, only that the agonist specifically binds to an cannot bind with or activate something else, including Notch1.
On pages 11 and 12 of the Applicant’s Arguments, the Applicant continues to argue that the 35 USC 103 rejection should be withdrawn, since the prior art teaches an agonist that binds to, and activates, both Notch1 and Notch2. As stated above, there is nothing expressly claimed, nor described in the instant specification to suggest that the Notch2 agonist cannot also be an agonist of Notch1. The claimed specificity requires that when the agonist binds to Notch2, it must bind to the extracellular EGF repeat domain.
The Applicant has cancelled claim 22, and as such, the 35 USC 101 Double Patenting rejection has been withdrawn.
All of the prior 35 USC 102 and 103 rejections have been maintained, and as such, no claim is allowed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-6 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein, et al (WO 2013/086436 [IDS Reference]) and evidenced by Varnum-Finney, et al (Blood, 108, 864, 2006). Bernstein teaches a method of expanding hematopoietic stem cells by culturing the cells in a Notch agonist, and growth factors; Bernstein notes that the cells are cultured on a solid phase, coated with the Notch agonist, indicating immobilization of the agonist, as well as culturing in the presence of growth factors. See page 1, lines 15-18; page 11, lines 1-20. Bernstein notes that the Notch agonist can be provided in the form of antibodies and fragments. See page 38, lines 19-22. Bernstein notes that the Notch agonist can be engineered to specifically bind to an extracellular EGF receptor. See page 4, lines 7-10; page 39, lines 9 and 10.
Although Bernstein does not appear to explicitly state which Notch is being activated, Bernstein utilizes Delta, like Delta1ext-IgG, and Jagged. See page 9, lines 15-25. Varnum-Finney notes that Delta1ext-IgG can act as both a Notch1 and Notch2 agonist, and Jagged1ext-IgG is just a Notch1 agonist. See page 2. Based upon this, although Bernstein does not acknowledge which Notch is being activated, Varnum-Finney indicates that embodiments that activate either Notch1 or Notch2 were both envisioned by Bernstein.
With respect to claim 1, Bernstein teaches the claimed invention using Delta1ext-IgG as the Notch2 agonist.

With respect to claim 5, Bernstein teaches fetal and neonatal blood. See page 123, line 24.
With respect to claim 6, Bernstein teaches the same concentration of immobilized Notch2 agonist. See page 19, lines19 and 20.
With respect to claim 9, Bernstein teaches the same growth factors. See page 11, lines 15-20.
With respect to claims 10 and 11, Bernstein teaches the same claimed ranges for all of the claimed growth factors. See page 120, lines 6-14.
With respect to claims 12 and 13, Bernstein teaches culturing the cells for 2 days to 35 days (5 weeks). See page 36, lines 29 and 30.
With respect to claim 14, Bernstein teaches human cells and human Notch agonist. See page 1, line 22; page 9, line 19.
With respect to claim 15, Bernstein teaches human growth factors. See page 122, lines 18-23.
With respect to claim 16, Bernstein teaches solid phase immobilization. See page 10, line 2.
With respect to claim 17, Bernstein teaches using flasks, dishes and beads as solid phases.	See page 19, lines 17 and 18.
With respect to claim 18, Bernstein teaches the same cells and distinguishes these cells in the same manner. See page 1, line 16.

With respect to claim 20, although Bernstein does not state that the cells are “early T cell stem/progenitor cells,” there is nothing in the specification that appears to define the characteristics of these cells, and Bernstein appears to teach a fundamentally identical cell.
With respect to claim 21, Bernstein utilizes Delta, like Delta1ext-IgG, and Jagged. See page 9, lines 15-25. Varnum-Finney notes that Delta1ext-IgG can act as both a Notch1 and Notch2 agonist, and Jagged1ext-IgG is just a Notch1 agonist. See page 2. Based upon this, although Bernstein does not acknowledge which Notch is being activated, Varnum-Finney indicates that embodiments that activate either Notch1 or Notch2 were both envisioned by Bernstein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein, et al (WO 2013/086436 [IDS Reference]) and evidenced by Varnum-Finney ) et al (Blood, 108, 864, 2006), Wörn, et al (Journal of Molecular Biology, 305, 989-1010, 2001). See the discussion of Bernstein above. Although Bernstein appears to teach the Fc binding region of an antigen, Bernstein does not appear to teach Fv, Fab, or scFv. Wörn notes that scFv is a relatively routine and widely used method of engineering recombinant antibodies. Wörn further notes that using scFv results in enhanced stability of the protein, which would suggest that there is a clear implicit motivation found in the art. See page 989 and 1006. Since Bernstein teaches one of several well-known engineered antibody construct, and Wörn provides for other well-known engineered antibody constructs, the choice of construct would be obvious to the ordinary artisan, since each of the constructs can be predictably applied, and each construct possesses its own pros and cons for use. As such, the application of other binding fragments could predictable vehicle for the Notch agonist to travel upon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651